Carpinello J.
Appeal from an order of the Family Court of Tioga County (Sgueglia, J.), entered January 2, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to adjudicate respondent’s child to be abused.
Following a hearing, Family Court determined that respondent sexually abused his young daughter. On appeal, respondent advances only one argument, namely, that Family Court erred in admitting a certain videotape into evidence without a proper foundation and/or authentication. This issue, however, was not properly preserved by an appropriate objection and, thus, has been waived (see CPLR 4017, 5501 [a] [3]; Matter of Henry W., 30 AD3d 695, 696 [2006]; Matter of Antonia QQ., 1 AD3d 841, 842 [2003]; Matter of Karen BB., 216 AD2d 754, 756-757 [1995]; see also Matter of Diamond K, 31 AD3d 553 [2006]; Matter of “Baby Girl” Q., 14 AD3d 392, 393 [2005], lv denied 5 NY3d 704 [2005]; Matter of Diaz v Santiago, 8 AD3d 562, 563 [2004]). There being no other issue raised, we affirm Family Court’s order.
Cardona, P.J., Peters, Spain and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.